DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 12/06/2022.
Claims 1 and 8-14 have been amended, claim 8(1) has been canceled, and new claim 21 has been added.  Currently, claims 1-21 are pending.

Response to Amendment

Amendments to claims are not effective to overcome the double patenting rejection with respect to U.S. Patent No. 9,940,234.  Therefore, the double patenting rejection is maintained.

Amendments to claims along with Applicant’s arguments with respect to claim rejections under 35 U.S.C. §112(b) (see Remarks, pages 7-9) are effective to overcome the 112 rejections presented in the previous Office action.  Therefore, the previous 112 rejections have been withdrawn.


Response to Arguments

Applicant’s arguments with respect to independent claim 1 and similarly applied to other independent claims 8 and 14 (see Remarks, pages 9-11) have been considered but are moot because the new ground(s) of rejection in view of Pangal et al. (U.S. Publication No. 2011/0167221) and/or Guo (U.S. Publication No. 2011/0225214) .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-11, 13-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 12 and 15-18 of U.S. Patent No. 9,940,234. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6, 12 and 15-18 of the earlier patent teach and suggest all limitations of claims 1-4, 6-8(1), 8(2)-11, 13-15 and 17-20 of this instant application, wherein “metadata” recited in the earlier patent is interpreted as equivalent to “deletion immunity” recited in this instant application based on their similar functionality of preventing the deletion/erasure during the garbage collection, and “portions of storage system of the storage system corresponding to files that the storage system considers no longer in existence” recited in the earlier patent is interpreted as equivalent to “the unreferenced at least portions” as recited in this instance application.

In particular, the mapping of the rejection is as follows:
Instant Application				Patent No. 9,940,234
Claim 1		rejected by		Claim 1
Claim 2 		rejected by		Claim 1
Claim 3 		rejected by		Claim 2
Claim 4		rejected by		Claim 3
Claim 6		rejected by		Claim 4
Claim 7		rejected by		Claim 6
Claim 8		rejected by 		Claim 1
Claim 9		rejected by		Claim 1
Claim 10		rejected by		Claim 2
Claim 11 		rejected by 		Claim 3
Claim 13		rejected by		Claim 4
Claim 14		rejected by		Claim 12
Claim 15		rejected by		Claim 12
Claim 17		rejected by		Claim 15
Claim 18		rejected by		Claim 16
Claim 19		rejected by		Claim 17
Claim 20 		rejected by		Claim 18
Claim 21		rejected by		Claim 6

Claim Objections

Claims 5, 7, 12 and 13 are objected to because of the following informalities:
Claim 5 recites the limitation "the tracking how often data is repeated" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the incoming data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the tracking how often data is repeated" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, it is unclear regarding limitation “metadata of the metadata” in lines 5-6.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 13 and 21 (effective filing date 03/26/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Pangal et al. (U.S. Publication No. 2011/0167221, Publication date 07/07/2011), and further in view of Siddiqui et al. (US Pat 9,361,379, effectively filed date 09/27/2013).

As to claim 1, Pangal et al. teaches:
“A method" (see Pangal et al., [0120]-[0121]), comprising:
“protecting, through deletion immunity, at least portions of the repeated data from deletion by garbage collection, during a predetermined time interval, the at least portions of the repeated data having a status as being unreferenced in the storage system, wherein the deletion immunity keeps the unreferenced at least portions of the repeated data available to be reference data for deduplication” (see Pangal et al., [0121] for allowing unreferenced data slices to be remained in the duplicated storage area for a period of time so that the unreferenced data slices can be used for reference date of a data chunk (i.e., deduplication), wherein any mechanism/way for allowing unreferenced data slices to be remained (i.e., preventing the unreferenced data slices from the deletion by a garbage collection mechanism) (see [0120]) can be interpreted as equivalent to “deletion immunity” as broadly recited; also see [0145] wherein data slices being used/referenced many times can be interpreted as repeated data as recited);
“performing garbage collection except where the deletion immunity prevents the deletion of the unreferenced at least portions of the repeated data during garbage collection” (see Pangal et al., [0120]-[0121] for performing a garbage collection mechanism to discard/delete unreferenced data slices, wherein allowing unreferenced data slices to be remained in the duplicated storage area for a period of time must include a mechanism/way to prevent the deletion of the unreferenced data slices by the garbage collection mechanism).
However, Pangal et a. does not explicitly teach as feature of determining data having a threshold amount of data repeated as equivalently recited as follows:
“determining that data received by a storage system has a threshold amount of data repeated in a storage system”.
On another hand, Siddiqui et al. teaches a feature of determining data having a threshold amount of data repeated (see Siddiqui et al., [column 33, lines 16-19] for determining that the new web page includes a threshold amount of the same text data as some of the previous generated crawled data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Siddiqui et al.’s teaching to Pangal et al.’s system  by implementing a feature of determining whether data having a threshold amount of data repeated.  Ordinarily skilled artisan would have been motivated to do so to provide Pangal et al.’s system with an effective/alternative way to identify data that repeatedly used in the system, which should be efficiently protected from garbage collection.

As to claim 6, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
	Pangal et al. and Siddiqui et al. teaches:
“performing garbage collection, which includes erasing a plurality of fingerprints not matched in at least one deduplication operation, except where a fingerprint corresponds to one of the at least portions of the repeated data having deletion immunity according to metadata associated with the data” (see Pangal et al., Fig. 6 and [0120]-[0121] for performing garbage collection on unreferenced data slices, each represented by a fingerprint, except unreferenced data slices are allowed to remain for a period of time by the system).

As to claim 8, Pangal et al. teaches:
“A tangible, non-transitory, computer-readable medium having instructions thereupon which, when executed by a processor in a storage system, cause the processor to perform a method comprising" (see Pangal et al., Fig. 1 and [0120]-[0121]):
“protecting, through deletion immunity, at least portions of the repeated data from deletion by garbage collection, during a predetermined time interval, the at least portions of the repeated data having a status as being unreferenced in the storage system, wherein the deletion immunity keeps the unreferenced at least portions of the repeated data available to be reference data for deduplication” (see Pangal et al., [0121] for allowing unreferenced data slices to be remained in the duplicated storage area for a period of time so that the unreferenced data slices can be used for reference date of a data chunk (i.e., deduplication), wherein any mechanism/way for allowing unreferenced data slices to be remained (i.e., preventing the unreferenced data slices from the deletion by a garbage collection mechanism) (see [0120]) can be interpreted as equivalent to “deletion immunity” as broadly recited; also see [0145] wherein data slices being used/referenced many times can be interpreted as repeated data as recited);
“performing garbage collection except where the deletion immunity prevents the deletion of the unreferenced at least portions of the repeated data during garbage collection” (see Pangal et al., [0120]-[0121] for performing a garbage collection mechanism to discard/delete unreferenced data slices, wherein allowing unreferenced data slices to be remained in the duplicated storage area for a period of time must include a mechanism/way to prevent the deletion of the unreferenced data slices by the garbage collection mechanism).
However, Pangal et a. does not explicitly teach as feature of determining data having a threshold amount of data repeated as equivalently recited as follows:
“determining that data received by a storage system has a threshold amount of data repeated in a storage system”.
On another hand, Siddiqui et al. teaches a feature of determining data having a threshold amount of data repeated (see Siddiqui et al., [column 33, lines 16-19] for determining that the new web page includes a threshold amount of the same text data as some of the previous generated crawled data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Siddiqui et al.’s teaching to Pangal et al.’s system  by implementing a feature of determining whether data having a threshold amount of data repeated.  Ordinarily skilled artisan would have been motivated to do so to provide Pangal et al.’s system with an effective/alternative way to identify data that repeatedly used in the system, which should be efficiently protected from garbage collection.

As to claim 13, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
	Pangal et al. and Siddiqui et al. teaches:
“performing garbage collection, which includes erasing a plurality of fingerprints not matched in at least one deduplication operation, except where a fingerprint corresponds to one of the at least portions of the repeated data having deletion immunity according to metadata associated with the metadata” (see Pangal et al., Fig. 6 and [0120]-[0121] for performing garbage collection on unreferenced data slices, each represented by a fingerprint, except unreferenced data slices are allowed to remain for a period of time by the system).

As to claim 21, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Pangal et al. as modified by Siddiqui et al. teaches:
“recording to a table how often incoming data to the storage system includes greater than the threshold amount of data that is repeated” (see Pangal et al., Fig. 6 for storing information regarding data slices in the duplicated storage map table; also see Siddiqui et al., [column 33, lines 16-19] for information regarding the coming data (e.g., a new web page) includes a threshold amount of the same text data (i.e., repeated data)).

Claims 2, 7 and 9 (effective filing date 03/26/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Pangal et al. (U.S. Publication No. 2011/0167221, Publication date 07/07/2011), in view of Siddiqui et al. (US Pat 9,361,379, effectively filed date 09/27/2013), and further in view of Guo (U.S. Publication No. 2011/0225214, Publication date 09/15/2011).

As to claims 2 and 9, Pangal et al. as modified by Siddiqui et al. teaches all limitations as recited in claims 1 and 8 respectively including a mechanism/way to allow unreferenced data slices to remain in the duplicated storage area (see [0121] and metadata managed by the duplicated storage area (see [0142]).
However, Pangal et al. as modified by Siddiqui et al. does not explicitly teach a feature of indicating whether a data portion is protected from garbage collection in metadata as equivalently recited as follows:
	“indicating in metadata that at least portion of repeated data associated with memory to be reclaimed are to have deletion immunity”.
	On the other hand, Guo explicitly teaches a feature of indicating whether a data portion is protected from garbage collection in metadata (see Guo, [0043] and [0044] for locking a segment object to protect an unreferenced segment object from being deleted by garbage collection process by altering permissions (i.e., metadata) or adding a reference to the segment object to a locked segment object map (i.e., metadata)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo’s teaching to Pangal et al.’s system by implementing deletion immunity for portions of data in metadata .  Ordinarily skilled artisan would have been motivated to do so to provide Pangal et al.’s system with an effective and alternative way to keep unreferenced data slices for a period of time.  In addition, both of the references (Pangal et al. and Guo) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, storage system with deduplication and delaying garbage collection of unreferenced data objects.  This close relation between both of the references highly suggests an expectation of success when combined.
	
As to claim 7, Pangal et al. as modified by Siddiqui et al. teaches all limitations as recited in claim 1 including a mechanism/way to allow unreferenced data slices to remain in the duplicated storage area (see [0121] and evicting/deleting data slices based on how often the data slices are used/referenced (see [0145]).
However, Pangal et al. does not explicitly teach a feature of indicating whether a data portion is protected from garbage collection in metadata as recited as follows:
	“indicating in metadata that at least portion of repeated data associated with memory to be reclaimed are to have deletion immunity responsive to tracking how often the incoming data is repeated”.
	On the other hand, Guo explicitly teaches a feature of indicating whether a data portion is protected from garbage collection in metadata (see Guo, [0043] and [0044] for locking a segment object to protect an unreferenced segment object from being deleted by garbage collection process by altering permissions (i.e., metadata) or adding a reference to the segment object to a locked segment object map (i.e., metadata)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo’s teaching to Pangal et al.’s system by implementing deletion immunity for portions of data in metadata .  Ordinarily skilled artisan would have been motivated to do so to provide Pangal et al.’s system with an effective and alternative way to keep unreferenced data slices for a period of time.  In addition, both of the references (Pangal et al. and Guo) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, storage system with deduplication and delaying garbage collection of unreferenced data objects.  This close relation between both of the references highly suggests an expectation of success when combined.

Claims 14 and 15 (effective filing date 03/26/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Guo (U.S. Publication No. 2011/0225214, Publication date 09/15/2011), in view of  Lu et al. (US Pub 2012/0030260, Publication date 02/02/2012), and further in view of Siddiqui et al. (US Pat 9,361,379, effectively filed date 09/27/2013) 

As to claim 14, Guo teaches:
“A storage system" (see Guo, Fig. 1 and Fig. 3), comprising:
“storage memory” (see Guo, Fig. 8 for system memory 816);
“at least one processor of the storage system” (see Guo, Fig. 8 for processor 814), configured to
“write an indicator to metadata of the storage system, the indicator protecting data from deletion during garbage collection” (see Guo, Fig. 3, [0043] and [0044] for locking a segment object to protect an unreferenced segment object from being deleted by garbage collection process by altering permissions (i.e., metadata) or adding a reference to the segment object to a locked segment object map (i.e., metadata)),
“wherein the at least one processor is configured to execute a garbage collection process, which includes deletion portions of storage memory of the storage system except where metadata  prevents the deletion during garbage collection” (see Guo, [0037] and Fig. 3 for performing a garbage collection process to delete unreferenced data segments except locked unreferenced data segments; also see [0043]-[0044]),
“the metadata indicating that repeated data within the portions of storage memory are to have deletion immunity for a time period” (see Guo, [0043]-[0044] wherein locked segment objects are protected from garbage collection process during the duration/period of locking),
“the repeated data having a status as being unreferenced in the storage system” (see Guo, [0045] for locking unreferenced segment object wherein segment object or data segments has been referenced in the deduplicated data system can be interpreted as repeated data as broadly recited), 
“wherein the deletion immunity keeps the unreferenced repeated data available to be reference data for deduplication” (see Guo, [0045] wherein the unreferenced segment object protected from the garbage collection process can be used as reference data for a data object that references the segment object being added to the deduplicated data system after the segment object).
Guo discloses locking unreferenced segment objects to protect the unreferenced segment objects from deletion by the garbage collection process (see Fig.3 and [0043]-[0044]).
However, Guo does not explicitly teach a feature of setting a predetermined time/interval for protection from deleting/removing.
On the other hand, Lu et al. teaches a feature of setting a predetermined time interval for protection from deleting/removing data (see Lu et al., [0022] and [0023] for associating each physical block with an expiration time which is used to protect the physical block from recycling (i.e., data in the physical block will be removed/deleted/erased); also see [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lu et al.’s teaching to Guo’s system by setting a predetermined time period for the locking or protection from actual removal by the garbage collection processor.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Lu et al., [0006] that using expiration time is well-known and well-used in the art for managing the process of garbage collection.  In addition, both of the references (Guo and Lu et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, storage system with deduplication and delaying the reference-count based garbage collection.  This close relation between both of the references highly suggests an expectation of success when combined.
However, Guo and Lu et al. do not explicitly teach as feature of determining data having a threshold amount of data repeated as equivalently recited as follows:
“wherein the at least one processor determines data received by a storage system has a threshold amount of data repeated in a storage system”.
On another hand, Siddiqui et al. teaches a feature of determining data having a threshold amount of data repeated (see Siddiqui et al., [column 33, lines 16-19] for determining that the new web page includes a threshold amount of the same text data as some of the previous generated crawled data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Siddiqui et al.’s teaching to Guo’s system (as modified by Lu et al.) by implementing a feature of data having a threshold amount of data repeated.  Ordinarily skilled artisan would have been motivated to do so to provide Guo’s system with an effective way to identify data that repeatedly used in the system, which should be efficiently protected from garbage collection.

As to claim 15, this claim is rejected based on the same reason as above to reject claim 14 and is similarly rejected including the following:
	Guo as modified by Lu et al. and Siddiqui et al. teaches:
	“the at least one processor configured to indicate in metadata that at least portion of repeated data associated with memory to be reclaimed are to have deletion immunity” (see Guo, Fig. 3, [0043] and [0044] for locking a segment object to protect an unreferenced segment object from being deleted by garbage collection process by altering permissions (i.e., metadata) or adding a reference to the segment object to a locked segment object map (i.e., metadata)).

Allowable Subject Matter

Claims 3-5, 10-12 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to anticipate, suggest and/or render obvious to recited features of setting an aging parameter for one of the at least portions of the repeated data to a first value, responsive to determining the one of the at least portions matches a fingerprint result of another portion of data during a sampling window of time, wherein the first value indicates to not delete during garbage collection, as similarly recited in claims 4, 11 and 17.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164